DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carraroli et al (4,527,974).  Carraroli et al discloses a continuous heating furnace (1) including an inlet, a heating zone (3), a cooling zone (15) and an outlet (56) in this order, for carrying out a heat treatment while conveying at least one workpiece from the inlet to the outlet, wherein the cooling zone is configured such that an ambient gas for direct cooling of the workpiece can flow into the cooling zone from the outlet (SEE Figures 7 & 8 where the cooling zone is open at both ends allowing for ambient gas to flow for direct cooling, the cooling zone includes a plurality of indirect coolers (24) (SEE column 5, lines 17-19) arranged in parallel (SEE Figures 6 & 7) in the conveying direction of the workpiece, each of the indirect coolers (24) having at least one regulator for independently adjusting a cooling power (SEE column 6, lines 6-10 where there exists a conduit (48) connected to the multiple ports (41) of the multiple indirect coolers (24) via conduit (51) which each have a separate damper (52) (SEE Figure 3) thus is capable of being independently controlled, thus reading on the limitation of “at least one regulator for independently adjusting a cooling power”) and the cooling zone comprises one or more residual heat outlets (48) (SEE column 6, lines 3-23) for discharging a residual heat gas in the cooling zone. In re claim 2, Carraroli et al further discloses that the cooling zone includes one or more introducing ports for a cooling gas fed via one or more fans in order to directly cool the workpiece (implied at column 4, lines 48-58), the introducing ports being disposed between the outlet and the indirect cooler located at a position closest to the outlet among the indirect coolers (SEE Figures 3, 4 and 7). In re claim 3, Carraroli et al discloses that the cooling zone has no ports (16) in the cooling zone (15) (SEE Figure 3). for a cooling gas fed via one or more fans (Carraroli et al discloses blowers for the blowing ports 16) in order to directly cool the workpiece at a position closer to the inlet than the indirect cooler located at a position closest to the outlet among the indirect coolers. In re claim 4, Carraroli et al discloses that each of the indirect coolers (18) comprises at least one regulator capable of adjusting a flow rate of a refrigerant flowing through each of the indirect coolers (the dampers of Carraroli et al are inherently capable of adjusting the flow rates of the coolant, SEE column 6, lines 3-23). In re claim 7, Carraroli et al discloses that the continuous heating furnace is a continuous firing furnace (SEE column 2, lines 25-32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carraroli et al (4,527,974) in view of JPH04186091 (JP ‘091).  Carraroli et al discloses the applicants primary inventive concept of a continuous furnace having a cooling zone which is configured to an ambient gas to provide direct cooling to a workpiece and a plurality of indirect coolers arranged in parallel being controlled by automatic control dampers to control the cooling in the cooling zone, and while Carraroli et al is concerned with thermal efficiency of the system and the temperatures within the kiln (SEE column 3, lines 1-18), the prior art reference does not specifically cite the use of temperature sensors for controlling the automatic control dampers. However, it was commonly known in the art and described by JP ‘091 for the use of temperature sensors (4) to be employed in connection with a temperature adjusting device in a continuous furnace atmosphere in order to maintain a specific cooling temperature curve within a cooling section of the furnace. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the continuous furnace of Carraroli et al by incorporating a temperature sensors as was known in the art and taught by JP ‘091 to work in conjunction with the automatic control dampers (47) for the purpose of maintaining a specific temperature curve within the cooling zone and arrived at the applicants invention.

Allowable Subject Matter
Claims 5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7 have been considered but are moot because of the new interpretation of the structure of Carraroli.  As stated above, Carraroli discloses a cooling zone which includes a plurality of indirect coolers (24) (SEE column 5, lines 17-19) arranged in parallel (SEE Figures 6 & 7) in the conveying direction of the workpiece, each of the indirect coolers (24) is connected to a conduit (48) with their port (41) to conduit (51) which each have a separate damper (52) (SEE both Figures 3 & 6 as well as column 5, line 62 – column 6, line 10) thus is capable of being independently controlled, thus reading on the limitation of “at least one regulator for independently adjusting a cooling power”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        June 9, 2022